Citation Nr: 1026639	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. L.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1967, 
from December 1990 to April 1991 and from November 2004 to 
October 2005.  He also had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran testified at a May 2010 Board hearing; a transcript 
of that proceeding is of record.

The Board has recharacterized the issue of entitlement to service 
connection for GERD to more broadly include entitlement to 
service connection for a gastrointestinal disability pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  The Board specifically notes that the record reflects 
that the Veteran has been diagnosed with GERD, questionable 
irritable bowel syndrome, hiatal hernia, duodenitis and Barrett's 
esophagus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary with 
respect to the issue on appeal, for the reasons set forth below.

The Veteran's last period of active duty was from November 2004 
to October 2005.  He reports that shortly after discharge, he 
began experiencing severe stomach cramps and diarrhea that have 
been ongoing since that time.  Furthermore, he testified at his 
May 2010 hearing that he felt that his gastrointestinal 
disability was worsened by his exposure to burn pits in Iraq and 
by the meals that he consumed there.  The claims folder reflects 
diagnoses of GERD, questionable irritable bowel syndrome, hiatal 
hernia, duodenitis, and Barrett's esophagus.   

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  Id.  The record before VA need only (1) contain 
competent evidence that the Veteran has persistent or recurrent 
symptoms of current disability and (2) indicate that those 
symptoms may be associated with the Veteran's active military 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and in light of the 
foregoing duty to assist considerations, further development is 
required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the Veteran should be afforded a VA examination to determine if a 
gastrointestinal disorder is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to clarify the nature and etiology of his 
gastrointestinal disabilities.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Review of the 
claims folder should be indicated in the 
examination report.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.

The examiner should diagnose any pertinent 
pathology found.  As to any current 
gastrointestinal disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e., is there a 50/50 chance) 
that any such disability was incurred or 
aggravated as a result of the Veteran's 
military service.  The rationale for any 
opinion expressed should be explained.

2.  After the development requested above has 
been completed, again review the record.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


